Citation Nr: 0945986	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the benefit sought on 
appeal.

The Veteran was scheduled to appear and testify before a 
Veteran Law Judge in May 2008.  Prior to the hearing, the 
Veteran submitted a written request withdrawing his hearing 
request.


FINDING OF FACT

The Veteran's current bilateral knee disability is not 
related to military service, and did not manifest to a 
compensable degree within one year following his separation 
from service. 


CONCLUSION OF LAW

The Veteran's bilateral knee disability was not incurred in 
or aggravated during service and may not be presumed to have 
been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his service 
connection claim, in correspondence sent to the Veteran in 
November 2005.  The letter told him what evidence was needed 
to substantiate entitlement to service connection.  The 
letter also notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
service connection claim, and identified his duties in 
obtaining information and evidence to substantiate his claim. 
An April 2006 letter further provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, pursuant to the holding in the Dingess 
decision.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the November 2005 
letter complied with this requirement. 

Duty to Assist

VA has also complied with the VCAA requirements to provide in 
substantiating the claim.  VA has obtained all known 
treatment records and the Veteran has been afforded a VA 
examination that yielded a medical opinion.  The examiner did 
not provide a rationale for the opinion, and as such it is of 
little probative values.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  Further examination or opinion is, however, 
unnecessary.  The Veteran has consistently reported that his 
current knee pain began after service, and has generally 
reported that it began decades after service.  There is no 
medical opinion linking the current knee pain to service.  
Hence, the evidence does not show that the current disability 
may be related to service.  Cf. 38 U.S.C.A. § 5103A(d) (West 
2002) (requiring an examination or medical opinion when there 
is evidence a current disability may be related to service).  
There is no additional assistance that would be reasonably 
likely to assist him in substantiating the claim.

Bilateral Knee Disability

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Andréa v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   
	
Additionally, certain chronic diseases, including arthritis, 
will be presumed to have been incurred in service if it had 
become manifest to a degree of ten percent or more within one 
year of the Veteran's separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Background

Service treatment records are negative for any complaints, 
treatment, or diagnosis of an injury or disease of the 
Veteran's knees.

In his claim for benefits received in October 2005, the 
Veteran reported that knee pain began "shortly after 
service."

In a statement received in December 2005, the Veteran 
reported that he experienced boils on his knees during 
service as the result of duties that required him to clean 
ship deck plates on his hands and knees with a wire brush and 
lemon juice, and complete repair work on "holes".  He 
related that his current knee pain had begun 25 years ago.

In a November 2006 letter, a fellow service member who served 
with the Veteran on an aircraft carrier stated that he was 
the Veteran's immediate supervisor and that he instructed the 
Veteran to polish steel deck plates on his hands and knees 
using a wire brush and lemon juice.  He also noted the 
Veteran was required to inspect, repair, and paint any damage 
within sealed compartments of the ship, and this work was 
also done on hands and knees.

Private and VA treatment records dated from 2004 to 2006 show 
complaints of knee pain.  The private records contain reports 
of osteoarthritis in the knees.

In June 2007, the Veteran underwent a VA examination.  The 
Veteran denied any history of trauma or injury to his knees 
while in service; however, he reported cleaning the deck 
every day as a crew member on his hands and knees and he 
later developed pain in both knees.  The Veteran also 
reported he worked as a cabinet maker for the past 45 years.  
He reported pain in both knees for the past 25-30 years.  The 
Veteran stated that his knee pain was constant in nature but 
without flare-ups.  A 2006 X-ray study of the left knee was 
negative and the right knee X-ray revealed mild degenerative 
joint disease. 

After a physical examination, the examiner diagnosed chronic 
pain syndrome with mild to moderate degenerative joint 
disease of the right knee and mild degenerative joint disease 
of the left knee.  The examiner stated the Veteran's 
bilateral knee condition was due to pain but not due to 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner opined the Veteran's bilateral knee condition was 
less likely than not caused by or the result of service-
connected injuries.

Analysis

Service treatment records show no complaints, treatment, or 
diagnosis of bilateral knee injury or disability.  The 
Veteran is, however, competent to report the injuries he 
sustained as the result duties that required him to be on his 
hands and knees.  His reports are consistent with the 
circumstances of his service, and are supported by the 
reports of a fellow service member.  Accordingly, the 
evidence is in favor of a finding that there was an in-
service injury.

The record documents current arthritis of the right knee.  
Hence, with regard to that knee, a current disability has 
been demonstrated.

The record contains no evidence of a left knee disability, 
other than pain.  Pain without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
"disability" for which service connection may be granted).  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).

Assuming arguendo that pain or pain syndrome could be viewed 
as a current disability, there is no competent evidence 
linking that disability or the arthritis of the right knee to 
service.

Treatment records associated with the file also do not reveal 
any findings of a bilateral knee disability, to include 
arthritis of the knees, within one year of the Veteran's 
release from active service.  Similarly there is no evidence 
of arthritis in service.  Cf. 38 C.F.R. § 3.303(b) (a chronic 
disease identified in service and at any time thereafter will 
be deemed service connected).

The Veteran has reported that his current symptoms began 25 
or more years after service.  Although on one occasion he 
reported that his symptoms began "shortly after service."  
He has specifically reported the onset of symptoms many years 
after his service discharge.  The contemporaneous record 
shows no reports of knee complaints or symptoms prior to 
2004.  Accordingly, the record does not show a continuity of 
symptomatology.

No medical professional has linked the current disability to 
service.  It would require medical expertise to say that a 
disability that began long after service was related to an 
in-service injury as opposed to post-service stresses or 
injuries.  The evidence is, therefore against a finding that 
a current knee disability is related to service.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied. 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a bilateral knee disability is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


